Citation Nr: 1120258	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-28 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for a mental disorder, to include schizophrenia, paranoid type, and depression.

2.  Entitlement to service connection for a mental disorder, to include schizophrenia, paranoid type, and depression.

3.  Entitlement to service connection for skin disability, to include for tinea pedis, also claimed as athlete's foot, and as a rash between the legs.

4.  Entitlement to an increased rating for lumbosacral strain-myositis (low back disability), evaluated as 20 percent disabling prior to May 22, 2006.

5.  Entitlement to an increased rating for low back disability, currently evaluated as 40 percent disabling.

6.  Entitlement to service connection for radiculopathy of the right lower extremity, including as secondary to low back disability.

7.  Entitlement to service connection for radiculopathy of the left lower extremity, including as secondary to low back disability.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from November 1972 through November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board observes that the Veteran, on his August 2008 VA Form 9, requested a hearing before a member of the Board.  However, in a January 2010 statement, he withdrew this hearing request.  

Although some skin conditions were previously denied in October 1994 and October 1995 rating decisions, in light of the additional skin diagnoses of record, the Board finds that de novo consideration is required.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board also notes that the case caption, above, is amended to include the issue of whether a total disability rating based upon individual unemployability (TDIU) is warranted.  The Board must consider this issue.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has alleged that he is unable to work due to his service-connected disabilities.  

The issues of entitlement to service connection for tinea pedis, also claimed as athlete's foot; entitlement to service connection for a skin disability, claimed as a rash between the legs; entitlement to an increased rating for the service-connected lumbosacral strain; entitlement to service connection for radiculopathy of the bilateral lower extremities, including as secondary to the service-connected lumbosacral strain, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in September 2002 denied service connection for schizophrenia on the basis that there was no evidence of in-service treatment for the disability.

2.  Evidence received since the September 2002 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's schizophrenia had its onset in service.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied service connection for schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence having been submitted, the claim of entitlement to service connection for schizophrenia is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).

3.  Schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the Veteran's claim for service connection for schizophrenia, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks reopen his claim of entitlement to service connection for schizophrenia, paranoid type.  Because he did not submit a Notice of Disagreement (NOD) to the September 2002 rating decision, which denied service connection for this disability, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2010).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the claim was previously denied due to the absence of evidence showing that the Veteran had schizophrenia in service.  Since the September 2002 denial, relevant evidence has been added to the claims folder.  In particular, the Veteran's private psychiatrist submitted a report in April 2006 in support of the Veteran's claim.  The physician accurately described the Veteran's medical history, including VA hospitalization dating back to 1976, opined that the proper current diagnosis is "schizophrenic disorder, paranoid type," and concluded by stating that "We strongly believe that this condition is service related."  Thus, the private psychiatrist's statement specifically addresses the basis of the last prior final decision with regard to the Veteran's claim.  The evidence thus relates to an unestablished fact necessary to substantiate the claim, and because this evidence was not in the claims folder at the time of the September 2002 rating decision, it is both new and material to the claim.  Accordingly, the Veteran's claim is reopened.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

No psychiatric disability was noted on the November 1972 entrance examination, or one the November 1974 separation examination.  Nonetheless, the evidence of record, when reviewed as a whole, establishes that the Veteran's mental disorder initially manifested at the time of service and has continued ever since.

In May 2002, the Veteran's sister submitted a statement indicating that he moved in with her immediately following his discharge from service and "appeared nervous and anxious all the time."  She reported that her husband took the Veteran to a VA hospital in 1976 for treatment and that his need for treatment continues.  The record confirms that he was admitted to a VA hospital in June 1976 and was treated for schizophrenia, paranoid type.  He was noted as having "acute symptoms of paranoid psychosis, inability to explain his thoughts and feelings, seclusive and withdrawn."  He was readmitted to the facility in late July 1976, again for treatment of schizophrenia.  Inpatient and outpatient records document similar treatment ever since this time.  In June 1979, private records show that was "quite nervous and depressed."  A VA inpatient record dated in October 1981 states that he was on medication for nerves.  In March 1990, a private physician submitted a report describing the nature of his mental illness; he was reported as crying during the examination and appearing preoccupied and sad.  Hallucinations were also noted in this report, such as "I hear voices;" "I see shadows;" "They touch my back;" and "People laugh at me."  The physician reported possible paranoid schizophrenia and also confirmed "average dysthymic disorder."

A January 2002 VA treatment note shows that the Veteran was depressed, angry all the time and had increased paranoia.  Another VA note the same month shows that he was treated for major depression, recurrent, with psychotic features.  He reported sometimes hearing his name called out, and also having an increase in paranoia.  He was again noted as depressed in a May 2002 handwritten private note.  A June 2002 note shows depression, recurrent, with anxious features.  Notes showing treatment for depression continue.  The Board observes that in March 2007, the Veteran sought treatment at the Ponce VA outpatient clinic and was noted as having no psychotic ideation in his verbal expression/behavior.  Nonetheless, the physician did not challenge the schizophrenia diagnosis as no full evaluation had been conducted.  In June, the Veteran was confirmed as having major depression, recurrent, and placed on medication.

Thus, throughout the record, treatment for mental illness, consistently described as paranoid schizophrenia and depression is shown.  As described, above, lay statements confirm that symptoms of this illness were shown immediately at the time of the Veteran's discharge from service, and treatment began shortly thereafter and has continued ever since.  Also, in April 2006, the Veteran's private psychiatrist submitted a report in support of the Veteran's claim.  The physician accurately described the Veteran's medical history, including VA hospitalization dating back to 1976, opined that the proper current diagnosis is "schizophrenic disorder, paranoid type," and concluded by stating that "We strongly believe that this condition is service related."  

The medical evidence, coupled with competent and credible lay statements, shows that the Veteran had nervous and anxious behavior at discharge, which ultimately was identified as paranoid schizophrenia less than two years later, and for which has been treated ever since, and as his treating physician has opined that his schizophrenia had its onset in service, service connection is warranted.


ORDER

Service connection for schizophrenia, paranoid type, is granted.

REMAND

Lumbosacral Strain and Radiculopathy

The Veteran seeks an increased rating for his low back disability and a separate rating for radiculopathy of the lower extremities as secondary to the back disability.  The record includes an October 2002 statement by the Veteran that he was requesting an increase for his back condition, and that he was in treatment at Wade Park and Brecksville.  The RO acknowledged the claim, issuing him a notice letter in November 2002, but took no further action.  In May 2006, the Veteran again requested an increase, and the RO then developed the claim.  The Board notes that the regulations pertaining to disabilities of the spine were amended since the October 2002 claim.  The RO has not considered the claim under the former criteria.  Thus, the Board must remand the issue for consideration by the RO in the first instance.  Because radiculopathy is part and parcel of an increased rating claim for the spine, the Board finds that it is inextricably intertwined with the lumbosacral strain claim being remanded, and must also be remanded for adjudication by the RO dating back to the October 2002 claim.

Also, the RO must obtain all relevant, non-duplicative treatment records and associate them with the claims folder.  The Veteran noted in a December 2001 statement that he was treating at the Ponce and Mayaguez VA Outpatient Treatment Clinics, and also noted in October 2002 that he was treating at the "VAMC Wade Park and Brecksville."  Such VA treatment records fall under the 
38 C.F.R. § 3.159(c)(2) duty to assist.

Tinea Pedis and Groin Rash

The Veteran is claiming entitlement to service connection for tinea pedis, also claimed as athlete's foot, and for a rash around his groin on both legs.  The service treatment records show that he sought treatment in May 1973 and April 1974 for a rash around his groin area, and in January 1974 for athlete's foot.  Also, outpatient VA and private treatment records in 2002 and 2007 show treatment related to tinea pedis.  However, the Board observes that the Veteran has not been afforded a VA examination in relation to these claims.  In light of the in-service treatment, as well at the current notations of symptoms, along with the Veteran's lay report of having these skin disorders ever since service, the Board finds that he should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

As explained in the Introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's rating claim.  In light of Rice, the Board finds that this aspect of the Veteran's claim for a higher rating for his service connected back disability must be remanded for further development.  In this regard, the Board observes that, considering the grant of service connection for schizophrenia in the decision, above, the Veteran's combined disability rating may or may not meet the schedular requirement for a TDIU set forth in 38 C.F.R. § 4.16(a).  Nonetheless, the issue of whether the Veteran is, in fact, unemployable due to his service-connected disabilities, remains a question.  Because the Veteran has periodically stated that he is unable to work, including in a December 2001 statement, and because the treatment records have shown reports of an inability to work, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.  This issue, therefore, must be remanded for an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all relevant non-duplicative treatment records with the claims folder, including but not limited to VA treatment records from the Ponce and Mayaguez VA Outpatient Treatment Clinics, and also from the "VAMC Wade Park and Brecksville."  

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current skin disability to include tinea pedis and a rash on or around the groin.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.

The examiner should diagnose all skin disorders found to be present.  The examiner must opine as to whether it is at least as likely as not that the Veteran has a skin disability, to include tinea pedis and a rash on or around the groin that is related to or had its onset in service.  In doing so, the examiner must specifically acknowledge and discuss the in-service notations of treatment, as well as any current findings, and any of the Veteran's competent and credible lay reports regarding the continuity of skin symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in- service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his low back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back due to pain, i.e., the extent of the Veteran's pain-free motion.  

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.
   
The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report.

4.  Afford the Veteran a VA examination in order to obtain an opinion in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5.  Readjudicate the appeal, to include the matter of whether a TDIU is warranted.  In readjudicating the Veteran's low back disability claim, the RO must consider the regulations in effect in October 2002 as well as the current criteria.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


